J-A28019-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    E.G.O-R.                                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                v.                             :
                                               :
                                               :
    D.J.R.                                     :
                                               :
                                               :   No. 480 MDA 2018

               Appeal from the Order Entered February 13, 2018
     In the Court of Common Pleas of Centre County Civil Division at No(s):
                     2010-1941, 2013-00087-S, 622113826

    E.G.O-R.                                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    D.J.R.                                     :   No. 509 MDA 2018
                      Appellant

               Appeal from the Order Entered February 13, 2018
     In the Court of Common Pleas of Centre County Civil Division at No(s):
                           2010-1941, 2013-0087S


BEFORE: LAZARUS, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                FILED MARCH 06, 2019

        In this consolidated appeal and cross-appeal, E.G.O-R. (hereinafter

“Mother”) and D.J.R. (hereinafter “Father”)1 separately challenge the trial


____________________________________________


1As this case involves issues regarding child support, we identify the parties
by their initials so as to protect the identity of the minor child. We have
amended the caption accordingly.
J-A28019-18



court’s order, entered on February 13, 2018, granting Father’s petition to

modify child support and petition for special relief. We affirm.

      The trial court has ably summarized the underlying facts and procedural

posture of this case:

        [Mother] and [Father] were married on May 25, 1991. During
        the marriage, the parties had three children: [G.O.R. (born
        in April 1995), K.O.R. (born in September 1997), and S.O.R.
        (born in March 2000)]. . . .

        Mother filed a divorce complaint on May 7, 2010. On
        September 2, 2010, the parties executed a Marriage
        Settlement Agreement (MSA)[,] which was incorporated, but
        not merged, into a final decree in divorce entered on October
        18, 2010. In the MSA, the parties addressed all aspects of
        their divorce, including dividing their assets and liabilities,
        establishing custody, and determining child support. In
        pertinent part, under the [MSA], Father received full
        ownership of [redacted], which owns and operates
        [redacted], a student bar in downtown State College,
        Pennsylvania[,] and a parcel of real estate; Mother received
        ownership of another company, [redacted], the remaining
        real estate, and all marital debts; and[,] Father agreed to pay
        Mother [$3,000.00] monthly in child support until their
        youngest child’s emancipation.         [Specifically, the child
        support provision reads:

            3.15 SUPPORT FOR CHILDREN

            The parties agree that Father shall pay Mother child
            support in the sum of $3,000.00 per month, which
            support shall be modifiable based on changed
            circumstances pursuant to 23 Pa.C.S.A. § 3105(b). The
            parties acknowledge that said sum is currently
            appropriate under the Pennsylvania Child Support
            guidelines given the parties’ respective incomes and cash
            flow available for support and the expenses that the
            parties have maintained with respect to the children. Said
            monthly payment of support shall terminate when the



                                     -2-
J-A28019-18


          parties’ youngest child graduates from high school or
          reaches age 18, whichever last occurs. . . .

       MSA, dated 9/2/10, at 25-26.] . . .

       [Under the MSA,] the remaining real estate included the
       marital property and the mortgages encumbering the
       property[;] Mother was required to refinance the mortgages
       so that Father [was] no longer jointly liable or list the
       property for sale within four [] years. [The MSA provision
       regarding the marital residence reads:

          [Mother] shall, on a regular basis, attempt to transfer the
          Marital Residence Mortgages to her name alone and shall
          do so when permissible by the lenders involved. In the
          event [Father] is not released from the liability of the
          Mortgages and the notes securing the same within 4 years
          from the date of execution, [Mother] shall, at [Father’s]
          request, list the Marital Residence for sale and exercise
          her best efforts to sell the same as soon as possible so
          that [Father] is relieved of liability with respect to the
          Mortgages or the notes securing the same.

       Id. at 7].

       On February 26, 2013, Father filed a [petition to modify his
       child support obligation. Within the petition, Father claimed
       that the emancipation of the oldest child constituted a change
       in circumstances warranting a reduction in his child support
       obligations. On December 30, 2014, the trial court denied
       Father’s petition. The trial court concluded that, under the
       MSA, Father was required to pay $3,000.00 per month in
       child support and that, under the agreement,] . . . the
       emancipation of the oldest child did not constitute a change
       in circumstances.

       Father appealed [and, on March 1, 2016, the Superior Court
       affirmed the trial court’s order. E.G.O.-R. v. D.J.R., 144
A.3d 185 (Pa. Super. 2016) (unpublished memorandum) at
       1-3]. . . .

       Father filed a Petition to Modify Support Nunc Pro Tunc on
       April 8, 2016[,] alleging a change in Mother’s circumstances.
       . . . [Further, on November 19, 2016,] Father filed a Petition

                                   -3-
J-A28019-18


       for Special Relief . . . [,] seeking to enforce the provision in
       the MSA requiring Mother to either remove Father from the
       mortgages encumbering the marital residence within four []
       years of the execution of the MSA or sell the property. Father
       remains liable on the mortgages encumbering the property.
       Mother filed an Answer to the Petition for Special Relief[,]
       arguing Father’s support arrearages prevented her from
       refinancing the marital property.

       A hearing was held on December 12, 2016 and . . . April 21,
       2017. [At the conclusion of the hearing, the trial court made
       the following findings of fact]:

          1. Mother sold [redacted] and the rental properties
          distributed to her in the MSA, and used the proceeds to
          pay off the debt distributed to her in the MSA. Mother no
          longer has any income from [redacted].

          2. Mother invested $100,000.00 of the proceeds from the
          sale of the properties into a real estate fund in Las Vegas.
          Mother predicts this investment will have a 10% return
          per year.

          3. Mother was employed with AssetMark earning
          $75,000.00 per year, possibly $80,000.00 after a raise,
          but has since ended her employment there as the
          company moved operations to the west coast and Mother
          opted to remain in Centre County. Mother was laid off
          effective March 1, 2017 and received a severance
          package of $2,500.00 plus [four weeks’] pay.

          4. Mother now receives unemployment [compensation]
          benefits of $570.00 per week.

          5. Mother retains ownership of the martial residence and
          rents out the residence for events in the area and earns
          approximately $3,000.00 per year by doing so.

          6. Only one minor child remains residing with Mother.
          The other two are enrolled at the Pennsylvania State
          University and do not reside with Mother full time.




                                    -4-
J-A28019-18


            7. Father received $29,389.00 in 2015 from employment
            with [redacted], but ended his employment there in order
            to care for his mother, who has since passed away.

            8. Father received $122,106.00 in distributions from
            [redacted] in 2015, and $116,258.00 in 2016.

            9. Father was working full time on the Karoondinha Music
            Festival without compensation.

            10. Father also received an inheritance in 2016 consisting
            of $100,000.00, a 1/3 interest in an apartment building
            on Corl Street [(hereinafter “the Corl Street Property”)],
            and permission to reside in his mother’s former residence,
            which he owns with his brother and sister-in-law, for five
            years without paying rent other than upkeep and property
            taxes.

            11. The Corl Street Property was jointly owned by Father,
            his brother, and his sister-in-law. Father and his brother
            purchased the 1/3 interest of Father’s sister-in-law for
            $350,000.00, and the two plan on doing renovations.

            12. Father’s truck payment of $589 per month is covered
            by the income generated by the Corl Street Property.

            13. Mother has not secured a release of liability for Father
            on the Marital Residence despite requests to do so, and
            Father’s name remains on the mortgages for which he
            may be held personally liable. Mother has not listed the
            residence for sale.

            14. Mother has taken out a line of credit on the residence
            and pays $1,550.00 per month in addition to the
            $2,733.00 she already pays on the mortgages and taxes
            associated with the property.

            15. Father and his mother sold the Fairwood Lane
            property they jointly owned and Father used his 50% of
            the proceeds to pay all support arrearages in full. He has
            remained current on support.

Trial Court Opinion, 11/14/17, at 1-5 (some internal capitalization omitted).



                                     -5-
J-A28019-18



      On November 14, 2017, the trial court entered an order granting

Father’s petition to modify child support and petition for special relief. As to

the petition to modify child support, the trial court noted that the parties’ MSA

permitted modification of Father’s child support obligation upon a showing of

changed circumstances.       Id. at 6; MSA, 9/2/10, at 25-26; see also 23

Pa.C.S.A. § 3105(b) (“A provision of an agreement regarding child support . .

. shall be subject to modification by the court upon a showing of changed

circumstances”). The trial court concluded that Father proved a change in

circumstances because:       since the signing of the MSA, Mother’s earning

capacity increased significantly; “Mother no longer has liabilities to pay off

after the sale of the businesses and has an investment in Las Vegas she

believes will yield 10% or more per year;” and, “two of the children have been

emancipated since the MSA [was] signed[] and no longer reside primarily with

Mother.” Trial Court Opinion, 11/14/17, at 7. The trial court thus granted

Father’s modification petition and remanded the case to the domestic relations

section, “for calculation of [child] support consistent with [the trial court’s]

findings.”   Id. at 11.   Further, with respect to Father’s petition for special

relief, the trial court concluded that Mother was required to “refinance the

mortgages so that Father is no longer jointly liable or list the Marital Residence

for sale within 120 days.” Id. at 10.

      Mother filed a motion to reconsider the November 14, 2017 order and,

on December 12, 2017, the trial court entered a timely order expressly

granting reconsideration of the order. See Trial Court Order, 12/12/17, at 1.

                                      -6-
J-A28019-18



       On January 22, 2018, the trial court held argument on Mother’s motion

to reconsider and, on February 13, 2018, the trial court entered an order

partially modifying and partially reaffirming its prior, November 14, 2017

order.   The February 13, 2018 order declares:

         AND NOW, this 13th day of February, 2018, [Mother’s] Motion
         for Reconsideration is GRANTED in part. The [trial c]ourt
         concludes its [prior] determination that [a change in
         circumstances was established because] the two oldest
         children are emancipated was in error. Emancipation is not
         a change of circumstances, and support shall be calculated
         for three children based on the incomes set forth in the
         November 14, 2017 Order. The remainder of the Motion for
         Reconsideration is DENIED.

Trial Court Order, 2/13/18, at 1.

       On February 22, 2018, the trial court calculated Father’s child support

obligations, in accordance with its November 14, 2017 and February 13, 2018

orders and findings. The trial court’s February 22, 2018 order declared that

Father was required to pay $2,045.00 per month in child support. 2 Trial Court

Order, 2/22/18, at 1.
____________________________________________


2 The trial court’s February 13, 2018 order did not resolve all claims related to
the award of child support, as the order contemplated that there would be
further proceedings to establish Father’s specific monthly payment
obligations. See Trial Court Order, 11/14/17, at 11 (the trial court remanded
the case to the domestic relations section, “for calculation of [child] support
consistent with [the trial court’s] findings”). Thus, the February 13, 2018
order was not a final, appealable order as to the award of child support. See
Deasy v. Deasy, 730 A.2d 500, 502-503 (Pa. Super. 1999) (holding that, in
the context of a child support award, the final, appealable order is the one
that “dispos[es] of all claims as related to [the] award of child support”);
D.L.H. v. R.W.L., 777 A.2d 1158, 1158 (Pa. Super. 2001) (“[i]n a support
case, the final order is the order directing payment of support or dismissing



                                           -7-
J-A28019-18



       Mother filed a timely notice of appeal on March 15, 2018 and Father filed

a timely cross-appeal on March 26, 2018. Mother raises three claims to this

Court:

         1. Did the trial court abuse its discretion in determining
         Father met his burden of proving a change in circumstances
         and thereafter reviewing the parties’ incomes and
         circumstances de novo?

         2. Did the trial court abuse its discretion in the de novo
         determination of Father’s income?

         3. Did the trial court abuse its discretion by requiring Mother
         to refinance the liens encumbering the marital residence
         within 120 days given the extended length of time Father
         carried substantial arrears in this support matter, the damage
         Mother suffered relative to her credit rating, and the amount
         of marital debt Mother assumed in exchange for a
         bargained-for child support amount pursuant to the parties
         Marital Settlement Agreement?

Mother’s Brief at 4 (internal emphasis and some internal capitalization

omitted).

       Father raises one claim on appeal:
____________________________________________


the support complaint”); see also West v. West, 446 A.2d 1342, (Pa. Super.
1982) (“‘interim order’ compelling [the husband] to pay [the wife] ‘$180 per
week for support and maintenance until further order’” was not a final,
appealable order because it “invite[d the husband] back into court”) (some
internal capitalization and corrections omitted). Nevertheless, on February
22, 2018, the trial court entered its final child support award, which directed
that Father pay $2,045.00 per month in child support. Trial Court Order,
2/22/18, at 1. We note that Mother filed her notice of appeal on March 15,
2018 – which was within 30 days of both the February 13, 2018 and February
22, 2018 orders. Father then filed his cross-appeal on March 26, 2018 – which
was within 14 days of the date Mother filed her notice of appeal. See Pa.R.A.P.
903(b). Therefore, the appeals in this case were timely filed and we have
jurisdiction over the entirety of this appeal.


                                           -8-
J-A28019-18



        1. Did the trial court abuse its discretion by failing to properly
        apply the Pennsylvania Support Guidelines in establishing
        Father’s obligation for child support, as required by 23
        Pa.C.S. § 4322, 23 Pa.C.S. § 4323(a), Pa.R.A.P. No.
        1910.16-1(b), and the prevailing jurisprudence of the
        Pennsylvania appellate courts by forcing [Father] to pay child
        support for two children to which he no longer owes a duty
        of support?

Father’s Brief at 7.

      We will initially review Mother’s claims.

      Mother’s first two claims on appeal contend that the trial court erred

when it modified Father’s child support obligations. As our Supreme Court

explained:

        We review child support awards for an abuse of discretion. A
        court does not commit an abuse of discretion merely by
        making an error of judgment. Rather, a court abuses its
        discretion if it exercises judgment that is manifestly
        unreasonable or the result of partiality, prejudice, bias, or
        ill-will as shown by the evidence of record. Th[e Pennsylvania
        Supreme] Court has further observed that we will not disturb
        a support order unless the trial court failed to consider
        properly the requirements of the rules governing support
        actions. Additionally, [where an] appeal presents questions
        of law, . . . our standard of review is de novo and our scope
        of review is plenary for such questions.

Hanrahan v. Bakker, 186 A.3d 958, 966 (Pa. 2018) (internal quotations and

citations omitted).

      Father’s child support obligations towards Mother were originally

established in the parties’ marital settlement agreement (“MSA”). The trial

court found, and the parties agree, that the MSA was incorporated, but not

merged, into the divorce decree. See Trial Court Opinion, 11/14/17, at 2;



                                      -9-
J-A28019-18



Mother’s Brief at 13; Father’s Brief at 10. As we have held, “parties can make

an agreement as to child support if it is fair and reasonable, made without

fraud or coercion, and does not prejudice the welfare of the children.”

Kraisinger v. Kraisinger, 928 A.2d 333, 340 (Pa. Super. 2007).              With

respect to marital settlement agreements in general:

        Marital settlement agreements are private undertakings
        between two parties, each having responded to the “give and
        take” of negotiations and bargained consideration. A marital
        support agreement incorporated but not merged into the
        divorce decree survives the decree and is enforceable at law
        or equity. A settlement agreement between spouses is
        governed by the law of contracts unless the agreement
        provides otherwise. . . .

                                      ...

        When interpreting the language of a contract, the intention
        of the parties is a paramount consideration. In determining
        the intent of the parties to a written agreement, the court
        looks to what they have clearly expressed, for the law does
        not assume that the language was chosen carelessly. When
        interpreting agreements containing clear and unambiguous
        terms, we need only examine the writing itself to give effect
        to the parties' intent.

                                      ...

        In ascertaining the intent of the parties to a contract when
        unclear from the writing itself, the court considers the parties'
        outward and objective manifestations of assent, as opposed
        to their undisclosed and subjective intentions. [When the
        intent of the parties is unclear, t]he court may take into
        consideration the surrounding circumstances, the situation of
        the parties, the objects they apparently have in view, and the
        nature of the subject-matter of the agreement. The court will
        adopt an interpretation that is most reasonable and probable
        bearing in mind the objects which the parties intended to
        accomplish through the agreement.


                                     - 10 -
J-A28019-18



Stamerro v. Stamerro, 889 A.2d 1251, 1258 (Pa. Super. 2005) (internal

citations and some internal quotations omitted).

      In conducting our review of a marital settlement agreement, we note

that “contract interpretation is a question of law [and, therefore,] this Court

is not bound by the trial court's interpretation” of the agreement. Id. at 1257

(internal quotations and citations omitted). “However, we are bound by the

trial court's credibility determinations” and, “[w]hen interpreting a marital

settlement agreement, the trial court is the sole determiner of facts.” Id. at

1257-1258. We will not overturn a trial court’s factual determination in the

absence of an abuse of discretion. Id.

      Mother claims that the trial court erred when it determined that Father

met his burden of proving a change in circumstances, so as to warrant a

modification of his child support obligations. In particular, Mother claims, the

trial court erred in determining that she had a material change in her income

because: 1) “the trial court could not possibly determine that either of the

parties experienced a [] change in income . . . when[, in the trial court’s 2010

and 2014 rulings,] the trial court [] determined it could not compute either of

the parties incomes” and 2) Father suffers from unclean hands because he

“purposefully placed Mother in a position where she had no choice but to sell

a portion of the marital business and obtain employment.” Mother’s Brief at

28. These claims fail.

      First, Mother claims that the trial court erred in finding that she

experienced a material change in income because, in 2010 and 2014, it had

                                     - 11 -
J-A28019-18



determined that it could not compute her income. Mother’s Brief at 30. This

claim is absolutely meritless, given that, during the December 12, 2016

modification hearing, Mother specifically testified that her “income has gone

from around $50,000 in 2010, to $36,000 in 2012, to zero in 2013, up to

[$75,000 or] $80,000 presently.” N.T. Modification Hearing, 12/12/16, at 22.

Therefore, the trial court had ample grounds for determining that Mother

experienced a material change in income since the 2010 signing of the MSA,

thus warranting a modification of Father’s support obligations. Mother’s claim

to the contrary fails.

      Next, Mother argues that “the doctrine of unclean hands” should prohibit

Father from experiencing a downward modification in his child support

obligations because “Father’s repeated attempts to avoid his child support

obligation to Mother” forced Mother to enter the workforce and sell a portion

of the marital business. Mother’s Brief at 33. This claim is also meritless.

      “The doctrine of unclean hands requires that one seeking equity act

fairly and without fraud or deceit as to the controversy at issue. The doctrine

is derived from the unwillingness of a court to give relief to a suitor who has

so conducted himself as to shock the moral sensibilities of the judge.”

Morgan v. Morgan, 193 A.3d 999, 1005 (Pa. Super. 2018) (internal

quotations, citations, and emphasis omitted).     “Application of the unclean

hands doctrine is confined to willful misconduct which concerns the particular

matter in litigation.” Shapiro v. Shapiro, 204 A.2d 266, 268 (Pa. 1964).




                                    - 12 -
J-A28019-18



      Mother claims that the doctrine of unclean hands prohibits Father from

receiving a downward modification of his child support obligations. However,

this claim immediately fails, as the trial court never made any finding that

Father was guilty of willful misconduct, fraud, or deceit related to his payment

of child support – and Mother does not claim that the trial court erred in failing

to make such a finding. See Mother’s Brief at 31-33. Moreover, to the extent

Mother could be found to have raised such a claim of error, the claim would

fail because, when the trial court ruled against Mother’s claim, the trial court

necessarily made a factual finding that Father did not act fraudulently,

deceitfully, or with willful misconduct related to his payment of child support

– and this factual finding, in no way, constitutes an abuse of discretion.

      For Mother’s second numbered claim on appeal, Mother contends that

the trial court erred in determining Father’s income. In her brief to this Court,

Mother contends that the trial court erred when it limited its review of Father’s

income to his Federal Income Tax Returns and that the trial court should have

considered a number of additional sources of Father’s income. See Mother’s

Brief at 36-37.    Mother also claims that, “[d]ue to the unavailability of

information relative to the Estate of [Father’s mother] and the complete lack

of reliable information regarding the rental income generated by the Corl

Street property, the appropriate remedy is for [this Court] to remand the

matter to the trial court for a full and accurate determination of Father’s

income available from all sources.” Id. at 38.




                                     - 13 -
J-A28019-18



      Mother’s claims are waived, as she did not specify any of these claims

in her Pennsylvania Rule of Appellate Procedure 1925(b) statement of errors

complained of on appeal and the trial court, consequently, did not address any

of these claims in its Rule 1925(a) opinion. See Trial Court Opinion, 5/8/18,

at 1-6.     Certainly, Mother’s Rule 1925(b) statement vaguely and simply

claimed: “the trial court erred in the determination of [Father’s] income.”

Mother’s Rule 1925(b) Statement, 4/24/18, at 2 (some internal capitalization

omitted).    This statement does not specify how the trial court erred in

determining Father’s income and the statement does not declare that the

record was undeveloped regarding income from the estate of Father’s mother

or the rental income generated by the Corl Street Property. See id. Further,

because of Mother’s vague Rule 1925(b) statement, the trial court’s Rule

1925(a) opinion simply declared:

          [Mother] alleges the [trial] court erred in determining
          [Father’s] income. The [trial] court found [Father’s] income
          to be $155,358.00 based on income from the [redacted],
          income and benefits from rental property, charitable
          contributions, and potential income from employment.
          [Father,] his brother, and [Father’s] accountant all testified
          regarding [Father’s] income.     The [trial] court properly
          determined [Father’s] income.

Trial Court Opinion, 5/8/18, at 5 (some internal capitalization omitted).

      We have explained:

          issues not raised in a Rule 1925(b) statement will be deemed
          waived for review. An appellant's concise statement must
          properly specify the error to be addressed on appeal. In
          other words, the Rule 1925(b) statement must be specific
          enough for the trial court to identify and address the issue an


                                      - 14 -
J-A28019-18


         appellant wishes to raise on appeal. A concise statement
         which is too vague to allow the court to identify the issues
         raised on appeal is the functional equivalent of no concise
         statement at all. The court's review and legal analysis can
         be fatally impaired when the court has to guess at the issues
         raised. Thus, if a concise statement is too vague, the court
         may find waiver.

Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011) (internal

quotations, citations, and corrections omitted).

      Mother’s Rule 1925(b) statement was overly vague and did not

challenge the trial court’s decision regarding Father’s income on any specific

basis. See Mother’s Rule 1925(b) Statement, 4/24/18, at 2. As a result,

Mother did not place the trial court on notice that she was challenging the

decision on any of the grounds first raised in her brief. Mother’s current claim

on appeal is, thus, waived.

      Finally, Mother claims that the trial court erred in requiring that she

refinance the liens encumbering the former marital residence or sell the

former marital residence within 120 days.      According to Mother, the trial

court’s decision was an abuse of discretion because, during the period between

March[] 2013 and April[] 2017, Father’s [child support] arrears balance grew

to in excess of $82,000.00” and this “created the circumstance of Mother not

being able to refinance the marital residence.” Mother’s Brief at 40. Mother’s

claim fails.

      Our Supreme Court has emphasized:

         When a court comes to a conclusion through the exercise of
         its discretion, there is a heavy burden to show that this

                                     - 15 -
J-A28019-18


        discretion has been abused. It is not sufficient to persuade
        the appellate court that it might have reached a different
        conclusion, it is necessary to show an actual abuse of the
        discretionary power. An abuse of discretion will not be found
        based on a mere error of judgment, but rather exists where
        the court has reached a conclusion which overrides or
        misapplies the law, or where the judgment exercised is
        manifestly unreasonable, or the result of partiality, prejudice,
        bias or ill-will. Absent an abuse of that discretion, we will
        not disturb the ruling of the trial court.

Commonwealth v. Eichinger, 915 A.2d 1122, 1140 (Pa. 2007) (internal

citations omitted).

      The trial court explained the basis for its decision:

        The MSA is clear that Mother cannot keep Father liable for
        the mortgages on the Marital Residence, and must make
        efforts to have him removed from these mortgages. Mother
        has failed to remove Father from the loans, and has further
        put Father at risk by taking out additional lines of credit on
        the Marital Residence. Mother was granted a reprieve due to
        Father owing substantial support arrearages, but Father has
        now paid all support arrearages in full and is current on his
        support payments.       Mother does not appear to have
        attempted to comply to remove Father’s name, but has
        continued to argue the provision is unenforceable because of
        Father’s unclean hands.

        The MSA was executed over seven years ago, and Mother has
        not complied with the provision requiring her to release
        Father from liability on the mortgages. Father is completely
        up to date on support payments, and Mother must refinance
        so that Father is no longer jointly liable or list the Marital
        Residence for sale within 120 days.

Trial Court Opinion, 11/14/17, at 10.

      Here, given the provision in the MSA (which specifically directs Mother

to transfer the mortgage to her name alone or sell the property within four

years of the date of the MSA), the fact that Mother has not complied with the


                                     - 16 -
J-A28019-18



MSA provision (despite the fact that the MSA was executed in 2010), and the

fact that Father is current on his support payments, we conclude that the trial

court did not abuse its discretion when it ordered Mother to “refinance so that

Father is no longer jointly liable or list the Marital Residence for sale within

120 days.” See Trial Court Opinion, 11/14/17, at 7. Simply stated, given the

facts of this case, it cannot be said that the trial court’s decision was

“manifestly unreasonable” (and it certainly cannot be said that the trial court’s

decision was “the result of partiality, prejudice, bias or ill-will”). As such, the

trial court’s decision was not an abuse of discretion and Mother’s claim on

appeal fails.

      Father raises one claim on appeal. According to Father, the trial court

erred when it “forc[ed Father] to pay child support for two children to which

he no longer owes a duty of support.” Father’s Brief at 43. This claim fails.

      “In Pennsylvania, the duty to support a child generally ceases when the

child reaches the age of majority, which is defined as either [18] years of age

or when the child graduates from high school, whichever comes later.” Style

v. Shaub, 955 A.2d 403, 408 (Pa. Super. 2008). Here, two of the parties’

three children are over the age of 18 and attend Penn State University; only

one child is under the age of 18 and lives at home. Therefore, looking solely

to the general rule, Father would be correct in asserting that his duty to pay

child support has concluded with respect to two of his three children.

Nevertheless, parties may, obviously, agree to support their children past the

age of majority. See Pa.R.C.P. 1910.19(e)(3) (recognizing an exception to

                                      - 17 -
J-A28019-18



the general rule of non-support for a child who has reached the age of

majority, where there exists an “agreement between the parties requiring

payments for the benefit of the child after the child has reached age eighteen

(18) or graduated from high school”).

      In this case, the trial court found the parties agreed that Father’s child

support obligations would be “for all three children until the youngest is

emancipated, which [was not going to] occur until 2018.” Trial Court Opinion,

5/8/18, at 3.   We agree with the trial court’s interpretation of the MSA.

Indeed, the trial court previously interpreted the child support provision of the

MSA and held that, contrary to Father’s interpretation, “a more reasonable

interpretation of the [MSA] is that the level of $3,000 monthly child support

payments shall terminate when the youngest child[] ‘graduates high school or

reaches age 18, whichever last occurs,’ irrespective of either older child’s

emancipation.”     Trial Court Opinion, 12/30/14, at 2-3 (emphasis added).

Father then challenged the trial court’s interpretation in a previous appeal to

this Court and we concluded that Father’s claim on appeal failed on the merits.

E.G.O.-R. v. D.J.R., 144 A.3d 185 (Pa. Super. 2016) (unpublished

memorandum) at 2-3.

      Essentially, Father is now asking this Court to revisit the trial court’s

express finding – which we affirmed on appeal – that the child support

provision in the parties’ MSA expressly contemplated that Father would, in

fact, support two of his three children past the age of majority. See Trial

Court Opinion, 12/30/14, at 2-3; E.G.O.-R. v. D.J.R., 144 A.3d 185 (Pa.

                                     - 18 -
J-A28019-18



Super. 2016) (unpublished memorandum) at 2-3. We will not do so. Father’s

claim on appeal, thus, fails.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/06/2019




                                    - 19 -